Name: 85/546/EEC: Commission Decision of 9 December 1985 approving a programme for the flower and ornamental plant sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  management;  agricultural activity
 Date Published: 1985-12-19

 Avis juridique important|31985D054685/546/EEC: Commission Decision of 9 December 1985 approving a programme for the flower and ornamental plant sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 341 , 19/12/1985 P. 0022 - 0022*****COMMISSION DECISION of 9 December 1985 approving a programme for the flower and ornamental plant sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (85/546/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products and fishery products are processed and marketed (1), as last amended by Council Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof; Whereas the Government of the Federal Republic of Germany forwarded its programme for the flower and ornamental plant sector in North Rhine-Westphalia on 11 June 1985; Whereas the said programme relates to the creation, extension and rationalization of facilities for the collection, sorting, processing, storing, packaging, sale and transportation of flowers and ornamental plants with the aim of creating marketing conditions which assure growers a long term, secure market for their products; whereas it constitutes therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the flower and ornamental plant sector in North Rhine-Westphalia; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the flower and ornamental plant sector in the Land North Rhine-Westphalia forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 11 June 1985 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1.